Case 1:19-cv-02755-JMC Document 8 Filed 09/19/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Northern Division)

DANN MARINE TOWING, L.C., *
Plaintiff *
VS. * Civil Action No: 1:19-CV-2755-JMC
CENTER POINT TERMINAL *
SALISBURY, LLC, ef al.
*
Defendants
*
* * * * * * * * * * *

AFFIDAVIT OF SERVICE OF PROCESS
I, ALEXANDER M. GILES, being over eighteen (18) years of age and having personal
knowledge of the facts set forth below, do hereby make oath in due form and affirm as follows:
1, I am a Principal with the law firm of Semmes, Bowen & Semmes, and I am duly
admitted to practice in the State of Maryland as well as before the United States District Court

for the District of Maryland.

2. I am counsel for Plaintiff Dann Marine Towing, L.C. in the above-captioned
. v
proceeding.
3, On September 18, 2019, this Court issued written Summonses as to Defendants

Center Point Terminal Salisbury, LLC, and Center Point Terminal Company, LLC.

4, On September 19, 2019, at 9:11 a.m., I caused pleadings to be served by hand-
delivery upon Defendants’ Resident Agent, The Corporation Trust, Incorporated (c/o Intake
Specialist Rebecca Gott), which is located at 2405 York Road, Suite 201, Lutherville-Timonium,

Maryland 21093. The following pleadings were served on each Defendant: Summons, Civil
Case 1:19-cv-02755-JMC Document 8 Filed 09/19/19 Page 2 of 2

Cover Sheet (ECF #1-1), Complaint (ECF #1), Motion for Admission Pro Hac Vice of Robert B.
Birthisel (ECF #3), Notice of Case Assignment (ECF #5), and Case Management Order (ECF
#6). See Letters to Center Point Terminal Salisbury, LLC, and Center Point Terminal Company,
LLC, attached hereto collectively as Exhibit 1.

5. Pursuant to Rule 4 of the Federal Rules of Civil Procedure, Defendants’ Answers
or Other Responsive Pleadings to the Complaint filed herein by Plaintiff Dann Marine Towing,

L.C. will be due to be filed on or before October 10, 2019.

I hereby solemnly swear and affirm under penalty of perjury that the contents of the

foregoing are true and correct.

hal | | Avvo ao KM

Date Alexander M. Giles
